Citation Nr: 0521318	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from January 1971 to April 
1972.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  After the issuance of this decision, the 
veteran moved; he now resides in the jurisdiction of the RO 
in Sioux Falls, South Dakota, which certified the veteran's 
claim for appellate review. 

The Board notes that, in June 2004, the RO certified the 
veteran's appeal to the Board.  Thereafter, in January 2005, 
the veteran submitted additional evidence to the RO, and 
pursuant to 38 C.F.R. § 19.37(b), the RO forwarded it to the 
Board where it was received in February 2005.  The veteran 
submitted this additional evidence, which consists of VA 
treatment records dated in 2004, without a waiver of initial 
RO review.  

Under 38 C.F.R. § 20.1304(a), as amended by 69 Fed. Reg. 
53,807 (Sept. 3, 2004) (Rule 1304(a)), the veteran has 90 
days following the mailing of notice to him that his appeal 
has been certified to the Board to submit additional evidence 
directly to the Board in support of his appeal.  Under 
38 C.F.R. § 20.1304(b), as amended by 69 Fed. Reg. 53,807 
(Sept. 3, 2004) (Rule 1304(b)), if a veteran submits such 
evidence after a period of 90 days, the Board will not accept 
it unless the veteran demonstrates on motion that there was 
good cause for the delay.  Such is the circumstance in this 
case; however, because the additional evidence consists of VA 
records, such evidence is deemed to be constructively part of 
the record and as such will be considered to have been timely 
received for purposes of Rules 1304(a) and (b).

Regardless, a review of this additional evidence reflects 
that it is not pertinent to the veteran's claim, but rather, 
duplicative of medical evidence the RO already considered in 
support of the veteran's claim.  This evidence merely 
confirms that the veteran has been diagnosed with PTSD, but 
does not include any additional stressor information, 
elaborate on previously discussed stressors, or verify that 
any of the veteran's alleged stressors actually occurred.  
Consequently, this case need not be returned to the RO for 
initial consideration of this evidence.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran did not engage in combat.

3.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA applies to 
the claim now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating the veteran's claim for service 
connection for PTSD does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated January 2003, before the RO initially denied the 
veteran's claim in a rating decision dated June 2003.  The 
timing of this notice letter thus reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the January 2003 notice letter, the RO acknowledged the 
veteran's claim and informed him of the evidence needed to 
substantiate his claim for PTSD.  The RO explained that, to 
prevail in his claim, the veteran had to submit evidence 
establishing that he had a stressor during service, described 
"stressor" and listed examples thereof, and noted that in 
the absence of such a stressor, VA could not accept the 
diagnosis in question.  The RO further explained that it 
would be considering the veteran's military records to 
determine whether a stressor occurred.  The RO emphasized the 
importance of providing sufficient detail with regard to his 
stressors so that VA could attempt to verify that they 
occurred.  The RO also informed the veteran of VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  The RO noted that it would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claim, including medical records, employment 
records, or records from other federal agencies, provided he 
identified the sources thereof, including their names and 
locations.  The RO identified the evidence it had requested 
and/or received in support of the veteran's claim.  The RO 
advised the veteran to complete the enclosed PTSD 
questionnaire and authorization forms allowing for the 
release of his private treatment records.  The RO also 
specifically advised the veteran to send all pertinent 
evidence directly to VA or information describing such 
evidence so that VA could obtain it on the veteran's behalf.   

In addition, in a rating decision dated June 2003, letters 
dated February 2003 and August 2003, and a statement of the 
case issued in December 2003, the RO provided the veteran 
much of the same information provided in the January 2003 
notice letter.  As well, the RO indicated that, although it 
would make reasonable efforts to assist the veteran in 
obtaining pertinent evidence, ultimately, it was the 
veteran's responsibility to submit such evidence in support 
of his claim.  The RO identified the evidence it had 
requested and/or received in support of the veteran's claim, 
the evidence the veteran still needed to submit, including 
more specific details of the stressful incidents in service 
that allegedly resulted in his PTSD, and the evidence VA was 
responsible for obtaining on the veteran's behalf.  The RO 
also explained the reasons for which the veteran's claim was 
denied and noted the evidence it had considered in denying 
that claim.  As well, VA furnished the veteran the provisions 
pertinent to his claim, including those outlining VA's duties 
to notify and assist.    

In a VA Form 646 (Statement of Accredited Representation in 
Appealed Case) received in June 2004, the veteran's 
representative acknowledged that the RO had provided the 
veteran notice to submit stressor information in support of 
this claim.

II.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for service 
connection for PTSD.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 
2002).  First, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to that claim, including service medical and personnel 
records and VA and private treatment records.  

In a VA Form 21-4138 (Statement in Support of Claim) received 
in March 2003, the veteran indicated that he had no 
additional evidence to submit and requested VA to make its 
decision based on the evidence of record.  As explained 
above, however, thereafter, the veteran submitted additional 
evidence, specifically, VA treatment records, to support his 
claim.  For the previously noted reasons, these records are 
essentially duplicative and therefore not pertinent to the 
veteran's claim.  Neither the veteran, nor his representative 
has since identified any other outstanding medical evidence 
to secure. 

The RO did not conduct medical inquiry, including by 
affording the veteran a VA examination, in an effort to 
substantiate the veteran's claim.  Such action was not 
necessary, however, given that the record includes diagnoses 
of PTSD, but not sufficient stressor information to verify 
that a stressor occurred.  In the absence of a verified 
stressor, it would be futile to obtain an opinion from a 
medical professional regarding whether the veteran's PTSD is 
related to such a stressor.  Even if such an opinion were 
favorable, the veteran's claim would still have to be denied 
on the basis that the stressor to which the medical 
professional attributed the veteran's PTSD had not been 
verified.

In an Informal Hearing Presentation dated April 2005, the 
veteran's representative requested VA to further develop this 
claim by making another attempt to verify that the veteran's 
alleged stressors occurred.  The Board does not find that 
further development is warranted.  Given the inadequate 
stressor information that the veteran has provided, any such 
attempt at verification, at this point, would too be futile. 
Compare Pentecost v. Principi, 16 Vet. App. 124, 127-29 
(2002) (where the veteran's morning reports were secured 
after the veteran provided stressor information that included 
the date (month and year) and location (a particular air 
base) of the incidents).

As previously indicated, on two occasions since the veteran 
filed his claim, the RO notified him of the information 
needed to substantiate his PTSD claim and explained to him 
who was responsible for obtaining such information.  In so 
doing, the RO discussed its inability to attempt verification 
without more detailed stressor information and provided the 
veteran an opportunity to submit such information. The 
veteran's representative acknowledged this fact in a VA Form 
646 dated June 2004.  Despite this understanding, the veteran 
has not provided specific dates and places of the alleged 
stressor incidents, the specific units to which he was 
assigned at that time, or the names of the individuals who 
were injured or killed during those incidents.  This is 
unfortunate as VA's duty to assist is not a one-way street.  
If the veteran wishes help, he cannot passively wait for it 
in those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that it is not an impossible or 
onerous task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (1993) (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984))).   Inasmuch as VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to his claim for service connection for 
PTSD, the Board deems that claim ready for appellate review.   

II. Analysis of Claim

The veteran seeks service connection for PTSD.  To establish 
entitlement to service connection for PTSD, the veteran must 
submit medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).

In this case, the evidence of record satisfies the first 
element of a PTSD claim under 38 C.F.R. § 3.304(f), because 
it shows that the veteran has been diagnosed with PTSD on at 
least one occasion.  

In 2002, on referral from VA, the veteran sought help for 
alcohol dependence and was admitted into a county addiction 
program.  During subsequent VA outpatient treatment visits in 
2003, physicians and therapists diagnosed the veteran with 
depression, substance dependence, and alcohol dependence.  A 
physician first diagnosed the veteran with PTSD in September 
2003, during an evaluation for entrance into a psychosocial 
rehabilitation program for the homeless.  Other physicians 
confirmed this diagnosis during evaluations conducted at a VA 
facility the same month.   

The evidence of record, specifically, VA treatment records 
dated in September 2003, also satisfies the second element of 
a PTSD claim under 38 C.F.R. § 3.304(f), because it links the 
veteran's PTSD generally to his service in Vietnam.

Having submitted a diagnosis of PTSD that is linked to 
Vietnam service, albeit not specifically to a claimed in-
service stressor, the Board must now determine whether the 
record contains credible supporting evidence that any of the 
veteran's claimed in-service stressors occurred during his 
service.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown that a 
veteran engaged in combat with the enemy, the veteran's lay 
testimony regarding the reported stressors will be accepted 
as sufficient evidence of their actual occurrence, provided 
the testimony is found to be consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  In 
determining whether the veteran participated in combat, the 
veteran's oral and written testimony will be weighed together 
with the other evidence of record.  Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  VA's General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

In this case, the veteran contends that he developed this 
disorder secondary to the following stressors experienced 
during service in Vietnam: (1) being ordered to act as a door 
gunner on his first mission with no combat training other 
than basic training; (2) opening up over the hot zone; (3) 
dropping off six individuals with gray faces and black eyes; 
(4) going back for a pick up in the hot zone and noticing 
that only four individuals returned; (5) having his company 
placed on full alert after another company got hit and two 
individuals in that company died; (6) experiencing incoming 
fire while serving on guard duty at a fire base with an 
engineering company; (7) ordered to fly out in a caribou 
plane to Cam Ranh Bay with a road construction company, 544th 
Engineering; and (8) ordered to 1st Cavalry supply and 
transportation convoy for the purpose of building gun trucks 
and experiencing the sound and feel of the guns going off. 

In essence, he claims that his PTSD resulted, at least in 
part, from stressors experienced while engaging in combat in 
Vietnam.  However, the evidence of record does not confirm 
that the veteran participated in such combat.  His DD Form 
214 does not show that he received any commendations or 
awards typically awarded primarily or exclusively for 
circumstances related to combat, such as the Combat 
Infantryman Badge, Purple Heart, or any other similar 
citation, and the veteran has not provided sufficiently 
detailed stressor information to attempt to verify such 
combat. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, in 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

As previously indicated, the veteran claims that his PTSD 
resulted, at least in part, from engaging in combat in 
Vietnam.  However, he has provided nothing more than general 
information regarding his alleged stressors and, as 
previously indicated, without some additional detail, there 
is insufficient information to warrant a further effort to 
verify the claimed stressors.  The veteran has not identified 
specific dates or locations of the alleged incidents, the 
units to which he was assigned when the incidents occurred, 
or the names of the individuals who were injured or killed 
during the incidents.

Inasmuch as the veteran has not submitted evidence confirming 
his allegation that he engaged in combat or sufficient 
information for the VA to confirm his claimed stressor(s) and 
his PTSD symptoms have not been attributed to a verified in-
service stressor, the Board concludes that PTSD was not 
incurred in or aggravated by active service.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application and the claim of entitlement to service 
connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


